BEEVES, District Judge.
The petition for review involves the payment of costs of administration out of exempt property. On his voluntary petition an adjudication in bankruptcy was had on the 19th day of November, 1925. At that date the bankrupt listed assets aggregating $150, which he claimed exempt by reason of the fact that he was head of a family. On February 12th he was granted permission to amend his schedules, to include cash on hand in the sum of $178.37.
No claim to have this property exempted was made, but, after deducting expenses, the court treated the balance as falling within the exemption claimed, and it was paid over to the bankrupt upon an order of the referee. The Bankruptcy Law is designed for the benefit of the bankrupt, and section 9646, U. S. Compiled Statutes, provides that “the actual and necessary expenses incurred by officers in the administration of estates shall, ■s * * fee reported in detail. * * * If approved, they shall be paid or allowed out of the estates in which they were incurred.”
1 Collier on Bankruptcy (13th Ed.) p. 337, says that costs may be paid out of exempt property, where there are no other assets. This text is supported by the following authorities: In re Collier (D. C.) 93 F. 191; In re Bean (D. C.) 100 F. 262; In re Hines (D. C.) 117 F. 790.
The petition for review also challenges an expense item of $9 allowed and paid appraisers. The record shows the appointment of appraisers and services rendered by them. An appraisal was made of the property listed, including the equity in an automobile.
The petition for review is without merit, and the order of the referee will be confirmed.